ACCEPTED
                                                                                          02-16-00386-CR
                                                                               SECOND COURT OF APPEALS
                                                                                     FORT WORTH, TEXAS
                                                                                       12/21/2017 4:43 PM
                                                                                           DEBRA SPISAK
                                                                                                   CLERK

                                    NO. 02-16-00386-CR

                                                                        FILED IN
                        IN THE SECOND COURT OF APPEALS 2nd COURT OF APPEALS
                                                         FORT WORTH, TEXAS
                               FORT WORTH, TEXAS
                                                                  12/21/2017 4:43:20 PM
                                                                      DEBRA SPISAK
                                                                           Clerk

                          CHASE MATHEW KARRENBROCK,

                                                     Appellant,

                                             v.


                                     STATE OF TEXAS,

                                                    State.



         UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME
                 TO FILE BRIEF FOR APPELLANT


                           Trial Court Cause No. F15-927-158,
                      State of Texas v. Chase Mathew Karrenbrock
                      158th District Court of Denton County, Texas
                              Hon. Steve Burgess presiding.

       CHASE MATHEW KARRENBROCK, Appellant, requests a seven (7) day

extension of time to file his Brief for Appellant. In support of this Motion Appellant

respectfully requests the court to consider the following:

1.     Appellant was convicted and sentenced on or about September 29, 2016. His

Brief for Appellant is currently due December 14, 2017.

THIRD MOTION FOR EXTENSION OF TIME TO FILE                                    PAGE 1 OF 4
BRIEF FOR APPELLANT
2.      Appellant is incarcerated.

3.      Appellant’s attorney has had a series of health issues which necessitated

time away from the office, which would otherwise have been dedicated to

preparing Appellant’s argument.

4.      Appellant requests a seven (7) day extension of time to file his Brief for

Appellant, which would make the brief due December 21, 2017.

5.      This is the third motion for extension filed by Appellant. This Motion is not

filed for the purposes of delay only, but that justice may be served.

6.      As shown in the certificate of conference, the undersigned has conferred

with counsel for the State. The State does not oppose this motion.

                                      PRAYER FOR RELIEF

     For the reasons described Appellant, Chase Matthew Karrenbrock requests that

this Court grant his Third Motion for Extension of Time to File Brief for Appellant

and extend the deadline for filing the Brief for Appellant up to and including

December 21, 2017.

     Appellant also requests general relief.

                                               Respectfully submitted,

                                               J. Jeffrey Springer
                                               State Bar No. 18966750
                                               jeff@springer-lyle.com
                                               Aubry L. Dameron
                                               State Bar No. 24093766
                                               aubry@springer-lyle.com

THIRD MOTION FOR EXTENSION OF TIME TO FILE                                  PAGE 2 OF 4
BRIEF FOR APPELLANT
                                                    SPRINGER & LYLE, LLP
                                                    1807 Westminster
                                                    Denton, TX 76205
                                                    940-387-0404
                                                    940-383-7656 (fax)

                                             By:    /s/ J. Jeffrey Springer
                                                    J. Jeffrey Springer
                                                    ATTORNEY FOR APPELLANT


                              CERTIFICATE OF CONFERENCE

       I certify that on December 18, 2017, my office conferred by phone with Matthew J.

Whitten, Esq., Denton County District Attorney Appellate Division, and the State is NOT

opposed to this motion.

                                                    /s/ J. Jeffrey Springer
                                                    J. Jeffrey Springer



                                 CERTIFICATE OF SERVICE

       I certify that on December 21, 2017, I caused to be served the foregoing instrument on

the following counsel of record via the Court’s electronic case filing system pursuant to Tex. R.

App. P. 9.5:

Catherine Luft
DENTON COUNTY DISTRICT ATTORNEY
Chief, Appellate Division
PO Box 2344
Denton, Texas 76202-2344
Catherine.luft@dentoncounty.com


                                                    /s/ J. Jeffrey Springer
                                                    J. Jeffrey Springer




THIRD MOTION FOR EXTENSION OF TIME TO FILE                                            PAGE 3 OF 4
BRIEF FOR APPELLANT
STATE OF TEXAS                                            §
                                                          §     Know all men by these presents:
COUNTY OF DENTON                                          §


          Before me, the undersigned notary, personally appeared J. Jeffrey Springer,

who after being sworn upon his oath, deposed and stated:

          "My name is J. Jeffrey Springer. I am the attorney for Appellant in the

above-styled and numbered appeal. I am over 18 years of age, competent, and have

never committed a felony or misdemeanor more serious than a traffic violation. I

have read the above and foregoing Third Motion for Extension of Time to File Brief

for Appellant, and the allegations contained in it are within my knowledge and are

true."

                                                          Is/ J. Jeffrey Springer
                                                          J. Jeffrey Springer


           SUBSCRIBED AND SWORN TO before me, the undersigned Notary

Public, by on December 21, 2017, by J. Jeffrey Springer.



WITNESS my hand and official seal.

My commission expires: AJ'YJ.l                  g1.41\4

     .~·~~!':"/:~'''•,   BONITA CARTER
    {f/.;;S};.. ~1>..~
                Notary Public. State or Texas
    \~..~. .~.€   My Commission Expires
     ~-:J.t:?.~::i~l'    April 08, 2019


THIRD MOTION FOR EXTENSION OF TIME TO FILE                                                   PAGE40F4
BRIEF FOR APPELLANT